

115 HR 2549 IH: GI Bill Processing Improvement Act
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2549IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Coffman (for himself and Mr. O'Rourke) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make certain improvements in the administration of the
			 educational assistance programs of the Department of Veterans Affairs, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the GI Bill Processing Improvement Act. 2.Provision of information regarding veteran entitlement to educational assistance (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
				
 3699.Provision of certain information to educational institutionsFor each veteran or other individual pursuing a course of education that has been approved under this chapter using educational assistance to which the veteran or other individual is entitled under chapter 30, 32, 33, or 35 of this title, the Secretary shall make available to the educational institution offering the course information about the amount of such educational assistance to which the veteran or other individual is entitled. Such information shall be provided to such educational institution through a secure information technology system accessible by the educational institution and shall be regularly updated to reflect any amounts used by the veteran or other individual..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3698 the following new item:
				
					
						3699. Provision of certain information to educational institutions..
 3.Extension of authority for Advisory Committee on EducationSection 3692 of such title is amended by striking December 31, 2017 and inserting December 31, 2022. 4.Limitation on use of reporting fees payable to educational institutions and joint apprenticeship training committeesSection 3684(c) of title 38, United States Code, is amended to read as follows:
			
				(c)
 (1)The Secretary may pay to any educational institution, or to the sponsor of a program of apprenticeship, furnishing education or training under either this chapter or chapter 31, 34, or 35 of this title, a reporting fee which will be in lieu of any other compensation or reimbursement for reports or certifications which such educational institution or joint apprenticeship training committee is required to submit to the Secretary by law or regulation.
 (2)Such reporting fee shall be computed for each calendar year by multiplying $16 by the number of eligible veterans or eligible persons enrolled under this chapter or chapter 31, 34, or 35 of this title, or $15 in the case of those eligible veterans and eligible persons whose educational assistance checks are directed in care of each institution for temporary custody and delivery and are delivered at the time of registration as provided under section 3680(d)(4) of this title, during the calendar year. The reporting fee shall be paid to such educational institution or joint apprenticeship training committee as soon as feasible after the end of the calendar year for which it is applicable.
 (3)No reporting fee payable to an educational institution under this subsection shall be subject to offset by the Secretary against any liability of such institution for any overpayment for which such institution may be administratively determined to be liable under section 3685 of this title unless such liability is not contested by such institution or has been upheld by a final decree of a court of appropriate jurisdiction.
 (4)Any reporting fee paid to an educational institution or joint apprenticeship training committee after the date of the enactment of the Post-9/11 Veterans Educational Assistance Improvements Act of 2011 (Public Law 111–377)—
 (A)shall be utilized by such institution or committee solely for the making of certifications required under this chapter or chapter 31, 34, or 35 of this title or for otherwise supporting programs for veterans; and
 (B)with respect to an institution that has 75 or more enrollees described in paragraph (2), may not be used for or merged with amounts available for the general fund of the educational institution or joint apprenticeship training committee.
 (5)The reporting fee payable under this subsection shall be paid from amounts appropriated for readjustment benefits..
		5.Training for school certifying officials
 (a)Training requirementThe Secretary of Veterans Affairs shall, in consultation with the State approving agencies, set forth requirements relating to training for school certifying officials employed by covered educational institutions offering courses of education approved under chapter 36 of title 38, United States Code. If a covered educational institution does not ensure that a school certifying official employed by the educational institution meets such requirements, the Secretary may disapprove any course of education offered by such educational institution.
 (b)DefinitionsIn this section: (1)The term covered educational institution means an educational institution that has enrolled 20 or more individuals using educational assistance under title 38, United States Code.
 (2)The term school certifying official means an employee of an educational institution with primary responsibility for certifying veteran enrollment at the educational institution.
 (3)The term State approving agency means a department or agency of a State designated under section 3671 of title 38, United States Code.
				6.State approving agency funding
 (a)IncreaseSection 3674(a) of title 38, United States Code, is amended— (1)in paragraph (2)(A), by striking out of amounts available for the payment of readjustment benefits and inserting out of amounts in the Department of Veterans Affairs readjustment benefits account and amounts appropriated to the Secretary;
 (2)by redesignating paragraph (4) as paragraph (5); (3)by inserting after paragraph (3) the following new paragraph (4):
					
 (4)There is authorized to be appropriated to carry out this section $3,000,000 for each fiscal year.; and (4)in paragraph (5), as so redesignated—
 (A)by striking The total and inserting (A) The total; (B)by striking $19,000,000 and inserting $21,000,000; and
 (C)by adding at the end the following new subparagraph:  (B)Whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the amount in effect under subparagraph (A), as in effect immediately prior to the date of such increase in benefit amounts payable under title II of the Social Security Act, by the same percentage as the percentage by which such benefit amounts are increased..
					